           Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


                                                *
RENEE LOUISE MCCRAY,                            *
                                                *
                     Appellant,                 *
                                                *
v.                                              *          Civil Case No.: SAG-20-0973
                                                *
WELLS FARGO BANK, N.A.,                         *
                                                *
                                                *
                     Appellee.                  *
                                                *
*      *      *       *      *      *       *       *      *      *      *       *      *

                                  MEMORANDUM OPINION

       This appeal results from two orders recently issued in a long-concluded Chapter 7

bankruptcy case before the United States Bankruptcy Court for the District of Maryland

(“Bankruptcy Court”), In re Renee Louise McCray, Case No. 13-26131 NVA. Debtor Renee

Louise McCray (“Debtor” or “Appellant”) appeals the orders issued by United States Bankruptcy

Judge Nancy V. Alquist (“Judge Alquist”) (1) denying her Motion to Reopen the proceedings in

In re Renee Louise McCray, Case No. 13-26131 NVA, ECF 3-45, and (2) denying her Motion for

Reconsideration of Judge Alquist’s Order denying the motion to reopen, ECF 3-47. 1 I have

reviewed Appellant’s brief, ECF 4-2, the brief filed by Appellee Wells Fargo Bank, N.A. (“Wells

Fargo”), ECF 5, and Appellant’s reply, ECF 6. No hearing is necessary. See Local Rule 105.6

(D. Md. 2018). For the reasons set forth below, the Bankruptcy Court’s decisions are AFFIRMED.




1Unless otherwise noted in the citation, the ECF numbers referenced in this opinion are the ECF
numbers from the instant case. Many of the documents docketed in this case were also filed under
other ECF numbers in the related bankruptcy or District Court cases.
           Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 2 of 8




    I.       Factual Background

         This appeal is the latest-filed action in long series of cases, in various courts, relating to

Appellant’s bankruptcy filings and Wells Fargo’s attempt to seek foreclosure on Appellant’s

residence. Appellant filed her original bankruptcy petition on September 23, 2013. 2 ECF 3-4.

Her original Schedule A listed an interest in the real property at 109 N. Edgewood Street, in

Baltimore, Maryland (“the Property”), which served as her residence. Wells Fargo filed a motion

for relief from the automatic bankruptcy stay on January 31, 2014, arguing that it was entitled to

enforce its security interest in the Property through foreclosure, because Appellant had missed

twenty-one loan payments, totaling more than $12,000.00. ECF 3-6. Full briefing, and an

evidentiary hearing including testimony from a handwriting expert, ensued, while Judge Alquist

considered the merits of Wells Fargo’s position. See ECF 3-1 (docket from Case No. 13-26131

NVA, in particular ECF 46, 51, 63, 78, 79); see also ECF 3-45 at 2 (Judge Alquist recounting that,

“Among other evidence, the Court considered the testimony of a handwriting expert who testified

as to the authenticity of the Debtor’s signature after the Debtor challenged the document as a

forgery and a fraud procured by Wells Fargo.”). The parties’ primary point of contention was the

validity of the note, and whether Wells Fargo, or some other entity, was the appropriate noteholder.

Id. Ultimately, Judge Alquist granted Wells Fargo’s Motion for Relief from Stay, “finding that

Wells Fargo Bank, N.A. is the Noteholder.” ECF 3-14 at 1. Appellant’s motion to reconsider

Judge Alquist’s ruling was denied. ECF 3-15; ECF 3-19.




2Although the petition was filed as under Chapter 13 of the Bankruptcy Code, the Court converted
the case to Chapter 7 upon Appellant’s request. See ECF 43 in Case No. 13-26131 NVA.
                                                   2
          Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 3 of 8



       Related to her Chapter 7 bankruptcy case, Appellant also filed an adversary proceeding

against Wells Fargo in the bankruptcy court. See Renee Louise McCray v. Wells Fargo Bank,

N.A., AP Case No. 13-00710.        Once again, the proceeding focused on the documentation

underlying Wells Fargo’s claimed note. Id. Judge Alquist granted Wells Fargo’s motion to

dismiss the adversary proceeding, and Appellant filed an appeal. See Renee Louise McCray v.

Wells Fargo Bank, N.A., Case No. 14-3445-GLR. Affirming Judge Alquist’s ruling on appeal,

United States District Judge George L. Russell III (“Judge Russell”) found that McCray had “failed

to present any evidence of Wells Fargo’s alleged misrepresentation,” and had failed to demonstrate

fraud on the court. ECF 17 in 14-3445-GLR. Judge Russell noted Judge Alquist’s determination

that “McCray failed to state a claim for relief pursuant to Federal Rule of Civil Procedure 12(b)(6)

because McCray signed a promissory note for a loan with American Home Mortgage (the

undisputed originator of the loan) regarding the subject property and the note was endorsed to

Wells Fargo, thereby making Wells Fargo the holder of the note and entitled to enforce it.” Id.at

1.   Appellant unsuccessfully sought reconsideration of Judge Russell’s order, and then

unsuccessfully appealed his order to the Fourth Circuit. See generally Docket in 14-3445-GLR.

        After years of litigation, on December 10, 2015, Judge Alquist entered a Final Decree

closing the Chapter 7 Bankruptcy Proceeding in In Re Renee Louise McCray, Case No. 13, 26131-

NVA, ECF 3-27. Nearly four years later, on November 15, 2019, Appellant filed a “Motion to

Reopen Chapter 7 Bankruptcy Case for Relief from Judgment and Violation of the Bankruptcy

Discharge.” ECF 3-28. After reviewing written briefing from the parties, on March 31, 2020,

Judge Alquist issued a memorandum order denying the motion to reopen the case. ECF 3-45.

Judge Alquist concluded that “cause does not exist to reopen the Debtor’s case,” because:

       None of the allegations contained in [Ms. McCray’s submission of a criminal
       complaint to federal authorities] are new to this Court. Ms. McCray argued

                                                 3
           Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 4 of 8



         throughout the duration of her bankruptcy case and her adversary proceeding that
         Wells Fargo was not entitled to enforce the loan documents and that the chain of
         title was flawed. This Court also considered, and rejected, arguments and evidence
         that Wells Fargo committed a fraud on the Court by virtue of presenting a forged
         document in the context of the lift stay hearing. This Court concludes, therefore,
         that the Debtor raises no new arguments.

ECF 3-45 at 4. Appellant filed a motion for reconsideration of Judge Alquist’s ruling. ECF 3-49.

In denying that motion, Judge Alquist stated:

         In the Motion, the Debtor argues that she was not provided sufficient time to obtain
         evidence of Wells Fargo’s status as holder of the note at issue and now has “new
         evidence” which shows that the note is counterfeit. The Debtor does not identify
         the nature or content of this “new evidence;” does not specifically explain why the
         Debtor could not have previously obtained this evidence during the multi-year
         trajectory of this case, a related adversary proceeding, and appeals to the District
         Court and the Fourth Circuit; and does not identify what attempts – if any – the
         Debtor made to obtain this evidence. The Order’s recitation of the procedural
         history of this case belies any notion that the Debtor had insufficient opportunities
         to present credible evidence in support of her arguments.

ECF 3-47.

   II.      Legal Standard

This court has jurisdiction to hear appeals from final orders of the bankruptcy court, and acts as an

appellate court in such circumstances. 28 U.S.C. § 158; see also In re Johnson, 960 F.2d 396, 399

(4th Cir. 1992). Because “the reopening of a closed case is a discretionary matter, it follows that

review is limited to determination of whether there was an abuse of discretion on the part of the

bankruptcy court in refusing to reopen [the] case.” Hawkins v. Landmark Finance Co., 727 F.2d

324, 326–27 (4th Cir. 1984). Likewise, with respect to a motion for reconsideration, “The Court

reviews the denial of a Rule 60 Motion for reconsideration under an abuse of discretion standard.”

Snyder v. I.R.S., 2007 WL 4287529, at *1 (D. Md. Mar. 8, 2007). A Court finds abuse of discretion

only where the Bankruptcy Court’s “conclusions are based on mistaken legal principles or clearly




                                                  4
             Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 5 of 8



erroneous factual findings.” Parkway 1046, LLC v. U.S. Home Corp., 961 F.3d 301, 311 (4th Cir.

2020).

    III.      Analysis

           Applying the abuse of discretion standard, this Court cannot conclude that Judge Alquist’s

discretionary decision to decline to reopen the bankruptcy case, nearly four years after its closure,

was based on either mistaken legal principles or clearly erroneous factual findings. Like Judge

Alquist, this Court has engaged in liberal construction of Appellant’s filings, because she appears

pro se. See ECF 1-1 at n.1; Erickson v. Pardus, 551 U.S. 89, 94 (2007). Even construing

Appellant’s allegations liberally, however, this Court is unable to ascertain the nature of the new

evidence Appellant wanted Judge Alquist to entertain. Appellant’s own filings reflect that she

filed her criminal complaint with federal authorities in September, 2015. 3 See, e.g., ECF 3-28 ¶ 1.

Similarly, Appellant explains that Wells Fargo filed an “errata” in the appeal to the Fourth Circuit

in October, 2015. Id. Thus, all of those facts, which play a central role in Appellant’s request to

reopen her case, were known to Appellant before Judge Alquist closed the underlying bankruptcy

proceeding on December 10, 2015. Appellant cites a deposition which she alleges occurred in

July 2018, at which she claims to have obtained unspecified “material fact evidence” that the note

was a counterfeit instrument. Id. ¶ 2. Even assuming that Appellant gleaned some new evidence

from that deposition, she does not explain its nature or even why it could not be presented absent

an additional evidentiary hearing. Moreover, she does not describe why she then waited another




3 The record is devoid of any evidence that federal authorities took any investigative or
prosecutorial action in response to Appellant’s submission.

                                                   5
            Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 6 of 8



year and four months before filing her motion to reopen the bankruptcy proceeding in November

2019. 4

          Ultimately, Judge Alquist applied the correct legal standard in considering whether the case

should be reopened. As she noted, 11 U.S.C. § 350(b) permits the bankruptcy court to reopen a

case “to accord relief to the debtor, or for other cause.” The Fourth Circuit has noted that the

decision to reopen is “within the sound discretion of the court, and no attempt is made to lay down

rigorous outer limits of this discretion.” Reid v. Richardson, 304 F.2d 351, 355 (4th Cir. 1962).

The Fourth Circuit further noted that “the time of reopening of an estate is of crucial significance,”

as “reopening defeats one of the major purposes of the Bankruptcy Act,” which is certainty in the

settlement of the estate. Id. The Fourth Circuit reasoned:

          It is as essential to the creditors as it is desirable to the bankrupt that this element
          of certainty be destroyed only for the most compelling cause. Accordingly as the
          time between closing of the estate and its re-opening increases, so must also the
          cause for re-opening increase in weight.
Id.

          Judge Alquist not only did not find “the most compelling cause” for disturbing the finality

of the close proceeding, but in fact found no cause to reopen Appellant’s case. ECF 1-1. She

explained that Appellant had not cited to any “new evidence,” but had simply rehashed the

arguments that had already been presented and rejected in the bankruptcy case and the adversary

proceeding, during the extensive litigation regarding the validity of the note. Id. While Appellant

cryptically alleged that she had obtained “material fact evidence” in the form of “video recording

and transcript documentation” that the note was a counterfeit instrument, she did not specify what



4This Court notes that, according to the opinion in the related case of McCray v. White, PC et al.,
Civil No. 18-3491-TDC, ECF 29 at 8, the order ratifying the foreclosure sale of Appellant’s
Property “became final on November 26, 2019, after more than six years of litigation,” which may
suggest that the filing of the motion to reopen the bankruptcy case on November 15, 2019 was
intended as a last-ditch effort to prevent ratification.
                                                     6
          Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 7 of 8



that evidence entailed. As Judge Alquist noted, issues relating to the validity of the note, and the

presence of any fraud on the court, were litigated extensively during the bankruptcy case and the

adversary proceeding, and were resolved each time in Wells Fargo’s favor. Appellant’s vague and

unsupported assertions of “new evidence” to support her claim, then, did not suffice to establish

the required compelling cause to reopen the long-closed proceeding, or to provide a basis for Judge

Alquist to reconsider the order declining to reopen the case.

       Moreover, Appellant cites no authority suggesting that Judge Alquist was required to hold

an evidentiary hearing before deciding her written motions.         Judge Alquist had extensive

familiarity with the issues between Appellant and Wells Fargo, and had presided over the

evidentiary hearing in the bankruptcy case in 2014. Appellant failed to provide any specific details

as to the nature of the “new evidence,” let alone why a new hearing was necessary to present it.

Although, as with any motion, the judge could opt to convene an evidentiary hearing, there is no

legal requirement for an in-court hearing to be held before a judge can consider the legal issues

presented in a motion to reopen a case. See, e.g., In re Myers, Civil No. ELH-17-149, 2017 WL

2833255, *8 (D. Md. June 30, 2017) (“There are multiple instances throughout the Code where

Congress expressly directs that ‘notice and a hearing’ are required. Unfortunately for the Creditor,

§ 350 is not one of them.”) (quoting In re Canal Stree Ltd. P’ship, 269 B.R. 375, 380 (8th Cir.

BAP 2001)).

       Moreover, although Appellant argues in her appellate filings that Wells Fargo’s sale of the

alleged amended debt to Statebridge Company, LLC “knowingly and willfully violated the

Appellant’s 2014 bankruptcy discharge, pursuant to 11 U.S.C. § 524,” see, e.g., ECF 6 at 4, that

issue was not raised before Judge Alquist in any of Appellant’s filings relating to the motion to

reopen the bankruptcy case, or the motion for reconsideration. Additionally, Appellant cites no


                                                 7
           Case 1:20-cv-00973-SAG Document 7 Filed 09/17/20 Page 8 of 8



authority suggesting that any such violation of the bankruptcy discharge, even assuming it had

occurred, would justify reopening the long-closed bankruptcy case.

   IV.      Conclusion

         For the reasons explained above, the Bankruptcy Court’s decisions are affirmed. A

separate Order follows.


Dated: September 17, 2020                                                /s/
                                                                Stephanie A. Gallagher
                                                              United States District Judge




                                               8
